Browning, Judge,
dissenting:
On June 11, 1957, in Weiss v. Soto, 142 W. Va. 783, 98 S. E. 2d 727, this Court held unanimously that under the will of her husband the widow took a life estate. These were the pertinent provisions of that will:
“I, devise and bequeath unto my beloved wife Lena Schwertfeger, all of the rest and residue of my real and personal property wherever the same my be situated, absolutely in fee simple, and after the death of my said Dear wife, the rest and residue of my real and personal property shall be devided between my said three daughters share and share a like.” (Italics supplied)
Now, on November 17, 1959, this Court holds, but not quite unanimously, that the widow took a fee simple estate in the real property of her husband under his will. These are the pertinent provisions of the will in the instant case:
“I give and bequeath all my property of both personal and real to my wife Sadie Sue Wood-dell, to be hers absolutely and the use of all all the of which I may die seized and possessed for and during her natural life; and it is my will that after her death my said real estate shall dsend to any in my children if there be any living share and share alike, and I do nominate my wife Sadie Sue Wooddell to the Executor here-f ore and request that she be not required to give an security to qualify as such.” (Italics supplied)
In the name of stare decisis, I dissent.